DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
2.	The previous prior art rejection under Perkins et al (Nylon-9 from Unsaturated Fatty Derivatives: Preparation and Characterization, J. Am Oil Chem. Soc. (1375) 52: 473) in view of Okita (JP 11-343337) maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1, 3 -7, 9-11, 15-16,  18-21 and new claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al (Nylon-9 from Unsaturated Fatty Derivatives: Preparation and Characterization, J. Am Oil Chem. Soc. (1375) 52: 473) in view of Okita (JP 11-343337), cited in the previous Office Action.

Amendments to claims 1 and 19 and new claim 22 are considered. 

Perkins does not teach that the first step (i.e. hydrolysis) continues into the second one. 
However, the second step takes place at higher temperature, which increase hydrolysis reaction rate. In addition, the limitation above does not provide any quantitative limits, which for instance, does not exclude the case, where hydrolysis completed in the first step.

Regarding new claim 22, Perkins discloses a synthesis of Nylon-9 from soybean oil. The process includes a step of adding a methanolic solution of Methyl 9-aminononanoate obtained from a hydrogenation reactor slowly to boiling water at atmospheric pressure (Le, at pressure lower than 1.1 bars) resulting in an immediate hydrolysis of ester to aminoacid (i.e. 9-Aminononanoic). After methanol was distilled, the mixture was held under reflux for 24 hr, and then water was distilled) (see page 474).


Response to Arguments

4.	Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. 

Applicant submits that since Perkins explicitly teaches that 9-aminononanoic acid needs to be 

Examiner disagrees. Firstly, claim 1 language does not prohibit a purification step. Examiner suggests that instead of open language (i.e. “comprising”), close language (i.e. consisting of”) can be used in  order to exclude the purification step. In addition, the second step takes place at higher temperature, which increase hydrolysis reaction rate. Thirdly, the limitation above does not provide any quantitative limits, which does not exclude the case, where hydrolysis completed in the first step. In other words, the new limitation requires additional clarification. For instance, the rate of hydrolysis at the finish of the first and second steps could be defined.


 




5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765